Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed March 7, 2022 is acknowledged.  Claims 6-7 and 16-17 are cancelled. Claims 5 and 18 are amended. Claims 1-5, 8-15 and 18 are pending in this application. Claims 1-4 and 8-15 are withdrawn without traverse (filed 1/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
3.	Claims 5 and 18 are under examination in this office action.
4.	Applicant’s arguments filed on March 7, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 5 and 16-17 under 35 U.S.C. 103 as being unpatentable over Chang et al. (Sci. Rep. 2015; 5:8744. DOI:10.1038/srep08744, cited previously) in view of Chen et al.(Cell Transplantation, 2015; 24:829-844), Liu et al. PLOS One, 2012; 7:e44024, s in IDS) and Fu et al. (PLOS One, 2014: 9:e85305, as in IDS) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 16-17.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Chang et al. (2015) in view of Chen et al. (2015), Liu et al. (2012), Fu et al. (2014) and Takahashi et al. (US2019/0112575; also published as WO201783736) is withdrawn in response to Applicant’s amendment to the claim.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on March 7, 2022.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 5 as amended is drawn to a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine and ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP.
Claim 18 as amended is drawn to a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine; ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP; and iii) dopaminergic progenitor cells. 
The instant claims now recite new limitations “a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine and ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP” and “a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine; ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP; and iii) dopaminergic progenitor cells”, which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such new limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
 The specification fails to disclose the new limitations “a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine and ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP” or “a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine; ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP; and iii) dopaminergic progenitor cells”. 
The specification only discloses “culturing embryonic stem cells in a basic medium added with neural induction factors such as a fibroblast growth factor (e.g., FGF-2, FGF-8b), a transforming growth factor inhibitor (e.g., SB-431542), a glycogen synthase kinase inhibitor (e.g., BIO), and Purmorphamine, can induce the differentiation of embryonic stem cells into dopaminergic progenitor cells” (see paragraph [0025] of the published specification), “a combination for enhancing the therapeutic effect of dopaminergic progenitor cell transplantation…. in a dopaminergic progenitor cell culture medium containing BP and/or a pharmaceutically acceptable salt of BP prior to transplanting the cells, and the combination comprises: (1) a conditional medium, comprising a basic medium and a neural induction factor, and (2) BP and/or a pharmaceutically acceptable salt of BP” (see paragraph [0028] of the published specification), “he dopaminergic progenitor cell culture medium… comprises a basic medium and a neural induction factor, wherein the basic medium comprises the essential ingredients capable of providing nutrient and condition (e.g., pH value) for dopaminergic progenitor cell growth….. the basic medium include, but are not limited to, a DMEM/F12 medium (Dulbecco's Modified Eagle Medium: Nutrient Mixture F-12) that is externally added with N2 supplement, and a neural basal medium that is externally added with N2 supplement… the DMEM/F12 medium that is externally added with N2 supplement can be used as a basic medium to conduct the treatment of dopaminergic progenitor cells” (see paragraph [0029] of the published specification), “The combination …comprises: (1) a conditional medium, comprising a basic medium and a neural induction factor, and (2) BP and/or a pharmaceutically acceptable salt of BP……” “Besides the basic medium, the component (1) (i.e., a conditional medium) of the combination …could further comprise any neural induction factor … dopaminergic progenitor cells, such as a fibroblast growth factor, a transforming growth factor inhibitor, a glycogen synthase kinase inhibitor, Purmorphamine, or a combination thereof…..Preferably, the fibroblast growth factor is at least one of fibroblast growth factor-2 (FGF-2) and fibroblast growth factor-8b (FGF-8b), the transforming growth factor inhibitor is SB-431542, and the glycogen synthase kinase inhibitor is BIO…. the neural induction factor is at least one of fibroblast growth factor-8b (FGF-8b) and Purmorphamine”, “The combination…..is a kit, the component (1) (i.e., a conditional medium) and component (2) (i.e., BP and/or a pharmaceutically acceptable salt of BP) are normally independently packaged and stored in different containers (e.g., a plastic bag, a plastic bottle, a glass bottle, an ampoule)….” (see paragraphs [0031]-[0033] of the published specification). 
Applicant provides no guidance for the new limitations. Accordingly, in the absence of sufficient recitation for the new limitations “a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine and ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP” and “a combination consisting of i) a neural induction factor consisting of FGF-8b and Purmorpnamine; ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP; and iii) dopaminergic progenitor cells”, the specification does not provide adequate written description to support the new limitations as recited in claims 5 and 18. Support is not found for the new limitations as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.



Conclusion

7.	NO CLAIM IS ALLOWED.




8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (Sci. Rep. 2015; 5:8744. DOI:10.1038/srep08744, cited previously) teaches a combination comprising i) a conditional medium comprising DMEM-F12 basal medium (i.e. a basic medium) with 1% N2 supplement, and a neural induction factor including BIO, SB431542, and FGF-2; and ii) BP on pluronic F127 (see p. 2, 1st col., paragraphs 4-5 and 2nd col., paragraphs 2-3; p. 4, 2nd col., 1st paragraph; p. 5, figure 4), and also teaches that BP protects neurons against cytotoxicity (see p. 4).
Chen et al.(Cell Transplantation, 2015; 24:829-844, cited previously) teaches the use of neural induction factors such as FGF-2, FGF-8b, SB-431542, BIO and Purmorphamine for stimulating neuronal differentiation Chen teaches that addition of 40ug/ml FGF8b and 1uM Purmorphamine to neural progenitor cells (NPCs) differentiated from human embryonic stem cells (hESCs) or iPSCs in culture medium comprising DMEM/F12+N2 supplement+ a combination of 0.5uM BIO, 10ng/ml FGF2 and 10uM SB43152 helps promote the differentiation of NPCs into dopaminergic neurons (see p. 830, 1st col., 3rd paragraph, 2nd col. 2nd-3rd paragraphs, in particular).
Liu et al. (PLOS One, 2012; 7:e44024, s in IDS) teach the advantages or benefits of including BP in stem cells, NSCs, iPSCs, neuronal cultures and/or dopaminergic neurons in either maintaining stem cell pluripotency, increasing efficacy of iPSCs generation (see abstract; p.1-4) 
Fu et al. (PLOS One, 2014: 9:e85305, as in IDS) teaches BP can be used for preventing neuronal apoptosis and treating Parkinson’s disease and protecting dopaminergic neurons against degeneration caused by 6OHDA (see abstract; p. 4-5 in Fu).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 28, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649